Citation Nr: 1527009	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  06-28 802	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than June 15, 2005, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran and J.B.


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to February 1991.  This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas,  Service connection was granted and an initial 30 percent rating was assigned for PTSD effective June 15, 2005, therein.  The Veteran appealed this effective date.  In November 2006, he and his wife J.B. testified at a decision review officer (DRO) hearing at the aforementioned RO.  They also testified before the undersigned Veterans Law Judge (VLJ) at a hearing there in May 2011.  Jurisdiction over this matter was transferred to the RO in Houston, Texas, however.

Additional evidence submitted contemporaneous with this latter hearing and procured then was considered by the Board in the first instance in an August 2011 decision, as the Veteran waived his right to have the RO do so.  38 C.F.R. § 20.1304(c).  An effective date earlier than June 15, 2005, was denied therein.  The decision was identified as potentially having been affected by a settlement agreement related to an invalidated rule concerning VLJ hearing duties.  National Org. of Veterans' Advocates, Inc. v Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013).  To remedy any potential error in this regard, the Veteran was afforded the opportunity for a new hearing and/or a new Board decision.  He elected only a new decision.

As such, the Board issued an order vacating its August 2011 decision in March 2014.  The Board then decided once again to deny an effective date earlier than June 15, 2005, in April 2014.  This determination was appealed by the Veteran to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, the Court issued an order granting a Joint Motion for Remand (JMR) filed earlier that month.  The JMR called for the Board's April 2014 decision to be vacated and for this matter to be remanded back to the Board.  As such, it is before the Board anew for readjudication.  Review of the Veteran's claims file reveals that this readjudication can proceed without delay.

FINDING OF FACT

A September 30, 2004, statement from the Veteran referencing psychiatric symptoms qualifies as an informal service connection claim prior to June 15, 2005, and the only prior such reference is in a statement that does not qualify as an informal claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 15, 2005, specifically September 30, 2004, but no earlier, for the grant of service connection for PTSD are met.  38 U.S.C.A. § 503, 5103, 5103A, 5107, 5110, 7104 (West 2014); 38 C.F.R. § 3.1, 3.102, 3.103, 3.151, 3.155, 3.157, 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

Before addressing the merits, VA's duty to notify claimants is notable.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefits sought, that VA will seek to obtain, and that the claimant should provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  How a rating and an effective date is assigned for each grant of benefits also must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither Veteran nor his representative has alleged a notice error, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The original purpose of notice was fulfilled since service connection was granted.  Notice with respect to the effective date assigned, a downstream issue, is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Even so, a March 2006 letter set forth how an effective date is assigned following the grant of service connection or an increased rating.  This was prior initial adjudication via the May 2006 rating decision.

In addition to the duty to notify, VA has a duty to assist claimants.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as implied from the notification that must be provided, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A medical examination and/or obtain a medical opinion also must be provided when doing so is necessary in order to render a decision.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service treatment records and post-service VA treatment records regarding the Veteran are available, whether through VA's efforts or by submission from him or his representative.  He also underwent a VA medical examination complete with VA medical opinion concerning PTSD in April 2006.  These records, examination, and opinion, were particularly useful in granting service connection.  However, they are not particularly useful in considering the effective date for this grant.  The law, rather than the evidence, indeed tends to be dispositive.  Any assistance errors made thus are of no consequence.  Nelson v. Principi, 18 Vet. App. 407 (2004).

Significantly, neither the Veteran nor his representative has identified any other necessary development that has not been completed.  The claims file also does not indicate any other uncompleted necessary development.  Further notice or assistance accordingly is not required.  VA's duties to notify and to assist have been satisfied, in other words.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  Adjudication, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Of final note is that the issues on appeal must be explained, and the submission of outstanding evidence must be suggested by the VLJ conducting a hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the beginning of the May 2011 hearing, the undersigned identified an earlier effective date for the grant of service connection for PTSD as the issue on appeal.  The undersigned also explained that the date of the claim is of import, not just when relevant symptoms began, following questions in that regard posed by the Veteran's representative to him and J.B.  Finally, the undersigned did not suggest the submission of any evidence because none was identified as outstanding.  It indeed is reiterated that the law tends to be dispositive.  Some evidence, in any event, was submitted by the Veteran or procured through VA's efforts at that time.

II.  The Merits

The effective date of an award of compensation benefits is the date after discharge if a relevant claim is received within one year from that date.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b).  Otherwise, the effective date is fixed by the facts found but cannot be earlier than the date of receipt of the relevant claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b).  A claim is a written communication requesting a determination of, or evidencing a belief in, entitlement to benefits.  38 C.F.R. § 3.1(p).  Claims can be formal or informal.  Id.  

A formal claim is a claim seeking specific benefits on the designated VA form for doing so.  38 C.F.R. § 3.151(a).  An informal claim is a communication or action conveying an intent to seek specific benefits from a claimant, his authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris.  38 C.F.R. § 3.155(a).  Upon receipt, a formal claim form is forwarded for completion.  Id.  Receipt of this form within one year from the date it was forwarded preserves the date of the informal claim as the date of receipt of the claim.  Id.

Sometimes examination, hospitalization, and treatment reports qualify as an informal claim.  38 C.F.R. § 3.157(a).  The date of reports from VA or the date or receipt of such reports from another source is accepted as the date of receipt of an informal claim if related to a previously service-connected disability.  38 C.F.R. § 3.157(b).  In addition to the aforementioned, the date of reports from VA is accepted as the date of receipt of an informal claim when a relevant claim is received within one year from that date.  38 C.F.R. § 3.157(b)(1).  
Only the most salient evidence must be discussed even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

There is no indication that a claim for service connection for PTSD was filed between the Veteran's discharge in February 1991 and February 1992.  Neither he nor his representative has contended that such a claim, whether formal or informal, was filed within this timeframe.  Indeed, no written communication requesting a determination in that regard or evidencing a belief that the aforementioned benefits was warranted was received by VA within this timeframe.  No non-written communications or other actions in VA's purview suggested an intent to seek these benefits within this timeframe.  Without either a formal or informal claim within one year of the Veteran's discharge, the earliest effective date possible is the date of receipt of the first formal or informal claim.  

On June 15, 2005, VA received a statement from the Veteran requesting to reopen his service connection claim for PTSD.  As a communication conveying an intent to seek benefits from a claimant, this statement constitutes an informal claim.  There is no indication that a formal claim form was forwarded to the Veteran for completion.  Nevertheless, the aforementioned date of his informal claim was preserved as the date of receipt of the claim.  Indeed, June 15, 2005, is the effective date originally assigned for the grant of service connection for PTSD.  In order to receive an earlier effective date, there must have been a previous formal or informal claim.  The evidence in this regard is as follows.

VA received the Veteran's increased rating claim for his service-connected spine disability on August 27, 2004.  He filed a statement from his wife supporting this claim at that time.  She indicated that he has anxiety, frustration, and depression as a result of his back.  In connection with the aforementioned claim, the Veteran submitted a statement received by VA on September 30, 2004, indicating that he has anxiety, frustration, and depression as a result of his back.  There once again is no indication that a formal claim for was forwarded to the Veteran for completion based on either of these statements.  Yet, the RO sent the Veteran a notice letter listing all pending issues, to include service connection for depression with anxiety secondary to a back condition, in December 2004.  

This letter advised the Veteran of his responsibilities to submit evidence, with a one year timeframe, as well as VA's responsibilities for procuring evidence regarding these issues.  Psychiatric claims must be construed liberally to encompass all asserted as well as diagnosed disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Following the letter, however, no evidence was submitted by the Veteran regarding service connection PTSD or any other psychiatric disorder whether on a direct basis or as secondary to his service-connected spine disability.  None was gathered by VA.  A December 2004 rating decision did not adjudicate service connection for PTSD or any other psychiatric disorder, though other issues listed in the letter were adjudicated.  The same is true of a March 2005 rating decision.  

No pertinent private treatment records ultimately were associated with the claims file.  After the Veteran's June 15, 2005, statement, pertinent VA treatment records were so associated.  A February 2005 VA treatment record reflects that psychiatric diagnosis was deferred, while a March 17, 2005, VA treatment record contains the first diagnosis of PTSD.  A July 2005 letter from a VA medical professional further identifies March 17, 2005, as the date the Veteran was first diagnosed with PTSD.  This letter was received by VA in August 2005.  At the November 2006 and May 2011 hearings, he testified that he had psychiatric symptoms ever since his discharge but did not seek treatment and thus receive a diagnosis or file a service connection claim at that time.  The Veteran's representative stated at the latter hearing that a claim was not filed until 2005.  

In its April 2014 decision, the Board found that the August 27, 2004, and September 30, 2004, statements could be construed as an informal claim.  This decision has been vacated, however.  All findings made therein are not binding, in other words.  The Board now finds that the August 27, 2004, statement cannot be construed as an informal claim.  It is reiterated that only a claimant, his authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris can communicate or undertake some other action that constitutes an informal claim.  There is no indication that the Veteran is not sui juris, and no person ever has acted as next friend for him.  Neither he, his authorized representative, nor a Member of Congress communicated via the aforementioned statement.  Rather, his wife did.

That the Veteran submitted the August 27, 2004, statement from his wife is acknowledged.  He indeed submitted it along with a statement construed as an increased rating claim for his service-connected spine disability.  However, his statement does not mention psychiatric symptoms.  It therefore cannot be construed as conveying an intent to seek service connection for a psychiatric disorder to include PTSD.  At no point has the Veteran asserted that he believed he was filing a service connection claim for a psychiatric disorder to include PTSD on August 27, 2004.  He also has not asserted such a belief with respect to the September 30, 2004, statement.  Yet, this later statement, unlike the former statement, was a communication from him.  It thus can be construed as an informal claim, provided the other requirements in this regard are met.

As such, whether the Veteran's September 30, 2004, statement is an informal claim turns on whether or not it conveys his intent to seek service connection for a psychiatric disorder to include PTSD.  He did not explicitly convey such a desire.  His simply referencing psychiatric symptoms may or may not implicitly convey such a desire.  On the one hand is the Veteran's request that his service connection claim for a psychiatric disorder to include PTSD be reopened in his June 15, 2005, statement.  This strongly suggests his belief that such a claim had been pending previously.  On the other hand, the Veteran's intent to claim service connection for a psychiatric disorder to include PTSD was clear in the June 15, 2005, statement.  There is ambiguity regarding his intent in the September 30, 2004, statement.  

Further discussion of the Veteran's intent in filing the September 30, 2004, statement is unnecessary.  Regardless of whether or not he desired to convey an intent to seek service connection for a psychiatric disorder to include PTSD, it is clear that the RO initially proceeded as if that were the case.  The December 2004 notice letter is proof in that regard.  A formal claim form should have been, but was not, forwarded to the Veteran for completion.  To find that the date of the informal claim cannot be preserved as the date of receipt of the claim would be tantamount to holding him accountable for VA's mistake.  Such a finding is untenable.  

Previously, the Board highlighted the Veteran's failure to respond to the December 2004 notice letter by submitting evidence.  The Board thus found that, to the extent the September 30, 2004, statement constituted an informal claim, he abandoned it.  Yet, the JMR granted by the Court deemed this finding to be erroneous.  Indeed, it was pointed out there is no requirement for the submission of evidence to find that there is an informal claim.  It further was pointed out that, even if the submission of evidence was required, the Veteran timely did so.  His June 15, 2005, statement was received well within the one year period commencing on the date of the December 2004 notice letter.  Some of the pertinent evidence procured by VA thereafter, in particular the July 2005 letter from a VA medical professional, also was received in this period.

The August 27, 2004, statement, in sum, cannot constitute an informal claim but the September 30, 2004, statement does constitute an informal claim.  In light of this determination, it is unnecessary to discuss in detail whether reports of examination, hospitalization, and treatment can constitute an informal claim.  There are no such reports from sources other than VA.  There are such reports from VA, but accepting the date of such reports as the date of receipt of a claim is not beneficial to the Veteran.  The earliest VA treatment record documenting PTSD is dated March 17, 2005.  The Veteran's June 15, 2005, statement was received within one year from that date. March 17, 2005, thus could be accepted as the date of receipt of an informal claim.  Yet, the September 30, 2004, statement which has been deemed an informal claim is earlier still.  

Of final note is that the Veteran appears to desire an earlier effective date, possibly back to the day after his discharge, because his psychiatric symptoms have existed since then.  Discussing when these symptoms first manifested is unnecessary.  It is reiterated that the earliest effective date allowable under the law here is the date of receipt of a claim.  The Board is bound by the law and lacks authority to make a grant on an equitable basis except when there has been an administrative error.  38 U.S.C.A. §§ 503(a), 7104(c); Harvey v. Brown, 6 Vet. App. 416 (1994); Kelly v. Derwinski, 3 Vet. App. 171 (1992).  For the foregoing reasons, the Board finds, based on a thorough review of the record, that an informal claim first was received on September 30, 2004, rather than on August 27, 2004.  The preponderance of the evidence thus is for an effective date of September 30, 2004, but no earlier for the grant of service connection for PTSD.  As such, there is no benefit of the doubt to afford the Veteran.


ORDER

An effective date earlier than June 15, 2005, specifically of September 30, 2004, for the grant of service connection for PTSD is granted (subject to the law governing the payment of monetary benefits).



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


